 





DATED 9 AUGUST 2018

 

  (1) BUNKER HILL Mining CORPORATION         (2) HUMMINGBIRD RESOURCES PLC

 

AMENDED AND RESTATED

CONVERTIBLE LOAN AGREEMENT

 

[ex10-2_001.jpg]

 

Tel +44 (0)370 903 1000 Fax +44 (0)370 904 1099 mail@gowlingwlg.com
www.gowlingwlg.com

 

 

 

 

CONTENTS

 

Clause   Page 1 Definitions and interpretation 2 2 The Loan 7 3 Purpose 9 4
Interest 9 5 Repayment 9 6 LENDER’S CONVERSION OPTION 9 7 REORGANISATION 11 8
Taxes 12 9 EXCLUSIVITY PERIOD 12 10 Representations and Warranties 13 11
COMPLIANCE 14 12 Undertakings 14 13 Events of Default 16 14 INDEMNITIES 18 15
announcements 19 16 Costs and expenses 19 17 Benefit of this Agreement 19 18
Assignments and transfers 19 19 Remedies and waivers 19 20 Severability 19 21
Notices 19 22 Law and Jurisdiction 20 23 Counterparts and delivery 20 24 third
party rights 20   SCHEDULE 1 - SHARE CAPITAL 23   SCHEDULE 2 - WARRANTIES 22

 

 

 

 



THIS AGREEMENT is made the 2nd day of August 2018

 

BETWEEN:

 

(1) BUNKER HILL MINING CORPORATION, a company incorporated in Nevada and whose
registered office is situated at 1802 N. Carson Street, Suite 212, Carson City,
Nevada 89701 (the “Company”); and     (2) HUMMINGBIRD RESOURCES PLC a company
incorporated and registered in England and Wales whose registered office is at
49-63 Spencer Street, Hockley, Birmingham, B18 6DE (the “Lender”).

 

RECITALS

 

  (A) The Lender has agreed to provide to the Company an unsecured loan in the
aggregate sum of US$2,000,000 (Two Million United States Dollars) on and subject
to the terms and conditions of this Agreement.         (B) The sum of
US$1,500,000 (One Million Five Hundred Thousand United States Dollars) (the
“Initial Loan”) was transferred by the Lender to the Company on 13 June 2018.

 

AGREED TERMS

 

1 Definitions and interpretation     1.1 Definitions

 

In this Agreement the following expressions have the following meanings, unless
the context otherwise requires:

 

Accounting Standards International Financial Reporting Standards;     Accounts
the audited consolidated accounts of the Company and the Group for the financial
year ended on 31 December 2017 (including the notes thereto and auditor’s report
thereon);     Act the Companies Act 2006 as amended;     Admission in relation
to any Common Shares means the admission of such Common Shares to trading on CSE
becoming effective under the CSE Trading Rules and “Admitted” shall be construed
accordingly;     Advance Date any date on which any part of the principal amount
of the Loan is transferred by the Lender to the Company;     Agreement this
agreement;

 

2

 

 



Applicable Laws means all applicable laws, statutes, regulations, directives,
by-laws, orders, codes of conduct and mandatory guidelines which have legal
effect, whether local, national, international or otherwise existing from time
to time, in any jurisdiction together with any similar instrument having legal
effect in the relevant circumstances (including, without limitation, the CSE
Trading Rules);     Auditors the auditors of the Company from time to time;    
Bloomberg Bloomberg LP, a financial information provider;     Business Day a day
(not being a Saturday or Sunday) on which clearing banks are open for normal
business in London;     CSE the Canadian Securities Exchange;     CSE Trading
Rules the trading rules of the CSE;     Closing Price in respect of a particular
Trading Day, the closing price for a Common Share on CSE, as reported by
Bloomberg;     Common Shares Common Shares in the capital of the Company;    
Company’s Group or Group the Company and its subsidiaries from time to time;    
Constitution the documents that form the constitution of the Company current at
the date of this Agreement or as amended from time to time;     Conversion
Amount has the meaning given thereto in clause 6.1;     Conversion Date has the
meaning given thereto in clause 6.1;     Conversion Notice has the meaning given
thereto in clause 6.1;     Conversion Price means the price at which the Initial
Loan shall convert into Common Shares, being Can$0.85;     Conversion Shares has
the meaning given thereto in clause 6.2;     Delivery in respect of any
Conversion Shares, the delivery of such shares to the Lender and “Delivered”
shall be construed accordingly;     Directors the directors of the Company from
time to time;    

Encumbrance

 

any mortgage, charge, assignment by way of security, claim, hypothecation,
pledge, lien, encumbrance, security interest, title retention, preferential
right or trust arrangement or any other security agreement or arrangement,
equity interest or third party interest whatsoever having the effect of
security;



 

3

 

 

EPA the United States Environmental Protection Agency     EPA Agreement the
settlement agreement between the EPA, the Company and others dated 14 May 2018;
    Insolvency Event

in relation to a company means:



 

  (a) that company suspends or threatens to suspend all or a substantial part of
its operations (except in the ordinary course of its business), or all or a
substantial part of its assets are expropriated by any governmental or other
competent authority;         (b) a meeting is convened or a petition is
presented (which petition is not discharged within twenty-one (21) days of
presentation) , or an order is made or an effective resolution is passed for the
winding-up of that company, except for the purposes of a reconstruction or
amalgamation whilst solvent on terms previously approved in writing by the
Investor acting reasonably;         (c) an order is made or a petition is
presented for the appointment of an administrator to that company;         (d)
distress, execution or other legal process is levied against any of the assets
of that company;         (e) an encumbrancer takes possession or a receiver or
administrative receiver is appointed of the whole or any part of the assets or
undertaking of that company; or         (f) that company: (i) ceases or suspends
generally payment of its debts, or announces an intention to do so, or is unable
to pay its debts, or is deemed unable to pay its debts within the meaning of
sections 123(1)(e) or 123(2) of the Insolvency Act 1986; (ii) proposes, or its
directors make a proposal for, a voluntary arrangement under part I of the
Insolvency Act 1986; or (iii) enters into any composition or other arrangement
for the benefit of its creditors generally or any class of creditors or, in
respect of a company incorporated outside of England and Wales, an event
analogous to the events set out in paragraphs (i) to (iii) occurs in respect of
such company;

 

  save that the solvent dissolution of any inactive subsidiary of the Company
shall not be construed as an Insolvency Event;

 

4

 

 



Loan the unsecured loan of US$2,000,000 to be made available by the Lender to
the Company under this Agreement comprising the Initial Loan and the Second
Loan;     Material Adverse Change a new event or change in circumstances that is
material and adverse to the assets, financial condition or prospects of the
Company’s Group, taken as a whole;     Material Licences has the meaning set out
in paragraph 10 of Schedule 2;    

Maturity Date



has the meaning set out in clause 5.1;

    New Warrants the 1,167,143 warrants to be granted to the Company by the
Lender pursuant to the New Warrant Deed;     New Warrant Deed the deed granting
the New Warrants executed immediately prior to this Agreement;     Party either
the Lender or the Company, as the context so permits, and “Parties” shall be
construed accordingly;     Reorganisation

in relation to the Company, any bonus issue of shares or other issue of shares
by way of capitalisation of profits or reserves, any consolidation or
sub-division or reduction of capital, any capital dividend or any other
reconstruction or adjustment relating to the equity share capital of the Company
and any other amalgamation, arrangement, reconstruction or compromise or
transaction affecting the share capital of the Company;

 



Second Conversion Price means the price at which the Second Loan shall convert
into Common Shares, being Can$0.45;

 

5

 

 



Second Loan means the sum of US$500,000 (Five Hundred Thousand United States
Dollars);     subsidiary has the meaning given to such term in the Act;    
Taxes all present and future taxes, levies, duties, charges, assessments,
deductions or withholdings whatsoever, including any interest thereon and any
penalties and fines with respect thereto, imposed, levied, collected or withheld
pursuant to any law, regulation or other authorization having the force of law
and “Taxation” shall be construed accordingly;     Trading Day any day during
which trading of securities takes place on CSE;    

VAT



value added tax or other similar sales or turnover tax anywhere in the world;  
  VWAP for any Trading Day, the volume weighted average price of the Common
Shares on CSE as reported by Bloomberg under the symbol “BNKR.CN”;     Warrants
the 2,294,635 warrants granted by the Company to the Lender pursuant to the
Warrant Deed;     Warrant Deed the deed granting the Warrants executed on 13
June 2018;and     Warranties the warranties and representations of the Company
contained in clause 10 and Schedule 2 and a reference to a “Warranty” shall be
construed accordingly.

 

1.2 Interpretation

 

  (a) In this Agreement:

 

  (i) the clause headings are included for convenience only and do not affect
the construction of this Agreement;         (ii) words denoting the singular
include the plural and vice versa;         (iii) words denoting one gender
include each gender and all genders; and         (iv) the words “includes”,
“including” and “included” will be construed without limitation.

 

6

 

 

  (b) In this Agreement, unless the context otherwise requires, references to:

 

  (i) a person shall be construed as including references to an individual,
firm, company, corporation or unincorporated body of persons;         (ii)
documents, instruments and agreements are references to such documents,
instruments and agreements as modified, amended, varied, supplemented or novated
from time to time;         (iii) the terms the “Lender” and the “Company” or a
party to this Agreement include, where the context so admits, references to
successors, transferees and assigns of any such person;         (iv) recitals,
clauses, schedules and appendices are references to recitals to this Agreement,
clauses of this Agreement and schedules and appendices to this Agreement and
references to this Agreement include its schedules and appendices;         (v)
paragraphs are references to paragraphs of the schedule in which the references
appear;         (vi) statutory provisions (where the context so admits and
unless otherwise expressly provided) are construed as references to those
provisions as respectively amended, consolidated, extended or re-enacted from
time to time, and to any orders, regulations, instruments or other subordinate
legislation made under the relevant statute;         (vii) references to any
English legal term for any action, remedy, method or judicial proceeding, legal
document, legal status, court, official, or any legal concept or thing shall, in
respect of any jurisdiction other than England, be deemed to include that which
most nearly approximates in that jurisdiction to the English legal term; and    
    (viii) a time of day is a reference to London time.

 

2 The Loan     2.1 Subject to the terms of this Agreement, and in reliance upon
the Warranties and undertakings of the Company contained herein, the Lender
agrees to make available to the Company the Loan.

 

7

 

 



2.2 The Lender will only be obliged to advance the Loan to the Company if it has
received the documents and evidence listed in clause 2.3 below in a form and
substance reasonably satisfactory to the Lender.     2.3 The Lender shall not be
required to advance the Loan to the Company unless the following conditions have
been satisfied:

 

  (a) the Warranties being true and accurate, by reference to the facts and
circumstances then existing;         (b) the execution by the Company of the
Warrant Deed and the delivery by the Company to the Lender of the executed
Warrant Deed and accompanying Warrant certificates;and         (c)  the
completion of an investment from Gemstone 102 Ltd. (“Gemstone”) on the following
terms:

 

  (i) Financing Amount: US$ 548,947 which is Can$ 721,834 at US$/Can$ 0.76049;  
      (ii) Units: 1,604,076 units where each unit consists of 1 Common Share and
1 warrant;         (iii) Terms of Common Share: issue price of Can$ 0.45/share;
        (iv) Terms of Warrant: exercise price of C$0.60 and a term of 3 years;
and         (v) Ownership of Gemstone post transaction: 16.19% of Common Shares,
and 19.9% on a partially diluted basis (assumes Gemstone’s proposal to
simultaneously cancel all of its 2 million Can$2.00 warrants from the Company’s
December 2017 financing).

 

2.4 The Lender shall be entitled to deduct up to £10,000 from Loan by way of
contribution by the Company to the payment of the Lender’s legal fees for the
preparation and negotiation of this Agreement and the New Warrant Deed.

 

8

 

 



3 Purpose

 

The Company shall apply the Loan to pay US$1,000,000 due to the EPA in June
2018, approximately US$500,000 due to the EPA in September 2018 and for general
working capital purposes.

 

4 Interest     4.1 The Company shall pay interest on the outstanding Loan at the
rate of 10% per annum, such interest to accrue from the Advance Date up to the
date of repayment or conversion in full of the Loan.     4.2 Interest on the
outstanding amount of a Loan shall be calculated on a daily basis and based on a
year of three hundred and sixty five (365) days.     4.3 The Company shall pay
accrued and unpaid interest on the Conversion Date as provided in clause 6.1 or
the Maturity Date to the extent the Lender does not exercise its conversion
rights hereunder.     4.4 If the Company fails to pay any sum on the due date
for payment under this Agreement or fails to allot and issue any Common Shares
to the Lender in accordance with the terms hereunder, interest will accrue on a
daily basis (payable on demand) on the outstanding principal amount of the Loan
from the date of default until actual payment or conversion (both before and
after judgement) at the rate of 20% per annum.     5 Repayment     5.1 The Loan,
including accrued interest thereon, shall be repayable by the Company to a bank
account notified in advance to the Lender on the date that is one (1) year from
the Advance Date (the “Maturity Date”).     5.2 The Company shall not be
entitled to prepay the Loan in part or in whole.     6 LENDER’S CONVERSION
OPTION     6.1 Subject to this clause 6, the Lender shall have the option on any
date specified by the Lender in its discretion prior to the Maturity Date
(“Conversion Date”) by providing written notice to the Company (“Conversion
Notice”), to require a conversion of all or part of the Loan and any accrued
interest thereon into Common Shares, and the Company shall effect a conversion
of such amount as is specified by the Lender in the Conversion Notice (the
“Conversion Amount”) into Common Shares.

 

9

 



 

6.2 The number of Common Shares to be issued in satisfaction of the Conversion
Amount (the “Conversion Shares”) shall be equal to that number resulting when
the Conversion Amount is divided by the Conversion Price or the Second
Conversion Price (as the case may be).     6.3 The Company acknowledges that the
Lender may sell some or all of the Conversion Shares allotted and issued to it
at such times and in such numbers as the Lender may decide.     6.4
Notwithstanding the other provisions set out in this clause 6, and in the event
the issuance to the Lender of any Conversion Shares then required to be issued
hereunder would breach the Company’s constitution, or any laws or regulations,
including the CSE Trading Rules or the rules of any other stock exchange on
which the Common Shares are then listed, the Company may elect to make a cash
payment to the Lender in lieu of and in full satisfaction of the obligation to
issue such number of Conversion Shares as would otherwise give rise to such
breach, with the balance being issued in accordance with the Conversion Notice.
The Company undertakes to the Lender that before making any such election it
shall use its best endeavours to obtain the consents and approvals necessary to
issue the relevant Conversion Shares (including obtaining any shareholder
authorities and the publication of any prospectus or offer document). If such
consents and approvals cannot be obtained within two months of date of the
Conversion Notice, the Company may elect to make the cash payment promptly which
shall be equal to the number of Conversion Shares which may not be issued,
multiplied by the higher of the Conversion Price or the Second Conversion Price
(as the case may be) and the Closing Price on the date that the Lender serves
the Conversion Notice.     6.5 Notwithstanding the other provisions set out in
this clause 6, if at any time during the term of this Agreement, in the event
the issuance to the Lender of any Conversion Shares then required to be issued
hereunder would, together with the number of Common Shares which could arise on
exercise of all the Lender’s outstanding rights to Common Shares under the
Warrant Deed and New Warrant Deed, result in the Lender holding more than 9.999%
of the Company’s issued Common Shares, the Company shall, instead of issuing any
such Conversion Shares, be required to make a cash payment promptly to the
Lender which shall be equal to the number of Conversion Shares which may not be
issued, multiplied by the Conversion Price. The provisions of this clause shall
cease to apply in circumstances where the Lender acquires any interest in Common
Shares other than under the terms of this Agreement, the Warrant Deed or the New
Warrant Deed, which, together with any Conversion Shares already issued and the
number of Common Shares which could arise on exercise of all the Lender’s
outstanding rights to Common Shares under the Warrant Deed or the New Warrant
Deed, result in the Lender holding more than 9.999% of the Company’s issued
Common Shares.     6.6 The restrictions on share issuance in clause 6.5 shall
also cease to apply in circumstances where the Lender acquires any interest in
Common Shares:

 

  (a) in acceptance of any general offer made for the share capital of the
Company made in accordance with any applicable takeover rules and regulations
where such offer relates to the entire issued share capital of the Company
(other than any Common Shares held by the offeror or persons acting in concert
with the offeror in relation to such offer); or

 

10

 

 



  (b) in acceptance of a partial offer or tender offer for part of the share
capital of the Company where the offeror may come to hold 30% or more of the
voting rights of the Company as a result of the offer; or         (c) in
acceptance of any general offer made for the share capital of the Company made
in accordance with any applicable scheme of arrangement, plan of arrangement, or
pursuant to any merger or amalgamation; or         (d) pursuant to the execution
of an irrevocable commitment, deed or undertaking to accept an offer referred to
in Clauses 6.6 (a), 6.6 (b), or 6.6(c) above or a sale to an offeror which is
named in a public announcement of a firm intention to make an offer referred to
in Clauses 6.6 (a), 6.6 (b), or 6.6(c) above; or         (e) pursuant to an
offer by the Company to purchase its own Common Shares which is made on
identical terms to all holders of shares in the capital of the Company and
otherwise complies with all legal and regulatory requirements.

 

6.7 Following conversion, and a) for so long as the Lender holds 5% or more of
the Company’s issued Common Shares, it shall have the right but not the
obligation to appoint and remove an observer to attend at all board meetings and
all board committee meetings of the Company who shall be entitled to receive all
documents delivered to board members and board committee members and shall have
the right to be heard at all such meetings and b) for so long as the Lender
holds 10% or more of the Company’s issued Common Shares, it shall have the right
to appoint and remove a Director to the board of the Company.     7
REORGANISATION     7.1 If any Reorganisation takes place after the date of this
Agreement, such adjustments shall be made to the Conversion Price or the Second
Conversion Price (as the case may be) and number of Conversion Shares as the
Auditors shall certify in writing to the Company and the Lender to be necessary
in order that, after such adjustment:

 

  (a) the total number of Conversion Shares which may be issued pursuant to the
Conversion Notice, is such that Conversion Shares when issued:

 

  (i) will carry as nearly as possible (and in any event not less than) the same
proportion of the votes as the Conversion Shares would have carried prior to
such adjustment; and         (ii) will carry the entitlement to participate in
the same proportion in the profits and assets of the Company as would the total
number of Conversion Shares converted pursuant to the Conversion Notice
immediately prior to the event giving rise to such adjustment;

 

7.2 The Company shall procure that no such event as is referred to in clause 7.1
shall occur prior to the end of the Maturity Period unless the Auditors shall
either (i) prior to or (ii) contemporaneously with, the relevant resolution of
the members of the Company or the Directors giving effect to or sanctioning such
event, certify the appropriate adjustments. The Company shall send notice of
such adjustments to the Lender as soon as practicable (and in any event no later
than seven days) following such resolution as aforesaid.

 

11

 

 



7.3 In calculating any entitlement to Conversion under this clause 7 fractions
shall be rounded down to the nearest whole Common Share.

 

8 Taxes     8.1 All payments due to be made by the Company to the Lender under
this Agreement, whether of principal, interest or otherwise, shall be made
without deduction or withholding for, or on account of, any Taxes, except to the
extent the Company is required by law to deduct or withhold any Taxes on any
amounts payable hereunder. If at any time the Company is required to make any
deduction or withholding in respect of Taxes from any payment due hereunder,
then the Company shall pay any such additional amount to the Lender as is
necessary to ensure that, after the making of such deduction or withholding, the
Lender receives on the due date for such payment (and retains, free from any
liability in respect of such deduction or withholding) a net sum equal to the
sum which it would have received had no such deduction or withholding been
required to be made. The Company shall use its reasonable endeavours to obtain
from the applicable authority as soon as possible after making such payment (to
the extent they are issued by such authority) an official receipt or other
appropriate evidence issued by such authority evidencing that the payment has
been duly remitted to the appropriate authority and shall furnish the Lender
within ten (10) days of receipt of the same such official receipt or evidence.  
  8.2 Without prejudice to the provisions of clause 8.1, if the Lender is
required to make any payment on account of Tax (and such Tax is directly
incurred as a result of the Lender having entered into, performed its
obligations under and received the benefits of this Agreement, and not being a
Tax imposed on all or part of the Investor’s net income or as the result of any
of the Lender’s business operations anywhere in the world) on any sum received
or receivable under this Agreement by the Lender from the Company (including,
without limitation, any sum received or receivable under this clause 8.2) the
Company shall, upon demand of the Lender, indemnify the Lender against that
payment or liability, together with any interest, penalties and reasonable
expenses payable or incurred in connection therewith.     9 EXCLUSIVITY PERIOD  
  9.1 The following definitions apply to this clause 9:

 

  Exclusivity Period: the period commencing on 13 June 2018 and ending on 13
December 2018.       Proposed Transaction: the Lender entering into any joint
venture agreement, farm-in agreement, strategic partnership or similar agreement
or arrangement with the Company or any member the Company’s Group; the
acquisition by the Lender of all or some of the business and assets of the
Company or the Company’s Group; or the acquisition by the Lender of all or some
of the issued share capital of the Company or any member of the Company’s Group.

 

12

 

 



  Restricted Activity: each and any of the following:

 

a) entering into any joint venture agreement, farm-in agreement, strategic
partnership or similar agreement or arrangement with the Company or any member
of the Company’s Group;

 

b) the disposal (whether by way of sale, offer, transfer or otherwise) of all or
any part of, or any interest in, the issued share capital of the Company or any
member of the Company’s Group;

 

c) the disposal (whether by way of sale, offer, transfer or otherwise) of all,
or any part of, the business or assets of the Company or any member of the
Company’s Group (other than in the ordinary course of trading).

 

  Third Party: any person other than the Company or a member of the Company’s
Group (or any of their respective officers, employees, agents or advisers).    
9.2 The Company agrees that it will within two weeks following the execution of
this Agreement provide the Lender with a list of Third Parties with whom it has
conducted discussions and negotiations in the previous month concerning a
Restricted Activity.     9.3 The Company agrees that for the duration of the
Exclusivity Period, it will not discuss and negotiate the Proposed Transaction
with Third Parties whose principal area of operation is mining exploration,
development or production.     9.4 The Company will immediately notify the
Lender in writing if, during the Exclusivity Period, the Company or any member
of its Group receive an offer (whether written or oral), indication of interest,
proposal or enquiry from a Third Party concerning a Restricted Activity or any
direct investment in the Company.     10 Representations and Warranties     10.1
The Company represents and warrants to the Lender in the terms of the Warranties
on the date hereof, and the Company shall be deemed to represent that the
Warranties are true and correct in all material respects upon any Advance Date
with reference to the facts and circumstances then existing. The Company
acknowledges and accepts that the Lender is entering into this Agreement on the
basis of and in reliance upon, inter alia the Warranties.     10.2 Where any
warranty is expressed to be qualified by reference to the awareness and/or
knowledge and/or information and/or belief of the Company it will be deemed to
mean that it has been made after all due and careful inquiry.     10.3 The
Company hereby undertakes immediately to notify the Lender in writing if it
comes to its knowledge that any of the Warranties was, when given, untrue,
inaccurate or misleading in any material respect or ceases to be true and
accurate or becomes misleading (or would be untrue, inaccurate or misleading in
any material respect if repeated at the time of the Advance Date with reference
to the facts and circumstances then existing).     10.4 The Lender warrants to
the Company as follows and the Lender is deemed to repeat such warranties upon
the Advance Date and acknowledges and accepts that the Company is entering into
this Agreement on the basis of and in reliance upon (inter alia) such
warranties:

 

13

 

 



  (a) the Lender is public company incorporated in the England and Wales with
limited liability that is validly existing and in good standing under the laws
of England and Wales;         (b) the Lender has the corporate power and
capacity to enter into, and to perform its obligations under this Agreement.
This Agreement has been duly authorised, executed and delivered by the Lender
and is a valid and binding obligation of the Lender enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganisation, moratorium, liquidation,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

11 COMPLIANCE       The Company covenants with the Lender that it will at all
times in all material respects uphold, comply and act in accordance with the CSE
Trading Rules and all Applicable Laws.     12 Undertakings     12.1 The Company
irrevocably undertakes with the Lender that, from the date of this Agreement and
for so long as any amount is outstanding under any Loan, it shall:

 

  (a) obtain, maintain and comply in all material respects with the terms of all
material authorisations, approvals, licences, exemptions, notarisations and
consents required to enable it lawfully to enter into and perform its
obligations under this Agreement and the Warrant Deed (including, without
limitation, to issue Common Shares in full satisfaction of the exercise of all
Warrants) or to ensure the legality, validity, enforceability or admissibility
in evidence of this Agreement in England and Wales;         (b) promptly inform
the Lender of the occurrence of any Event of Default and, upon receipt of a
written request to that effect from the Lender, confirm to the Lender that, save
as previously notified to the Lender or as notified in that confirmation, no
such Event of Default has occurred;         (c) use all reasonable efforts to
maintain the Admission of the Common Shares to trading on CSE;         (d)
comply with, and file in a timely manner all material reports and other
documents required of it under all Applicable Laws, including the CSE Trading
Rules, and will not take any action or file any document to terminate or suspend
the admission of its Common Shares to trading on CSE;         (e) take all steps
reasonably necessary to preserve and continue the material licences, permits and
other authorities required by the Company’s Group to carry on its business (as
such business and as such material licences, permits and other authorities may
be constituted from time to time);

 

14

 





 

 



  (f) immediately notify the Lender upon its becoming aware of the issuance by
the CSE of any notice relating to a potential or actual suspension or de-listing
of the Common Shares from trading on CSE;         (g) only use the proceeds of
any Loan for activities in the ordinary course of its business; and         (h)
not enter into Restricted Activity or financing arrangements, either for equity
or debt, (other than with the Lender) without offering the Lender the right of
first refusal to enter into such other financing arrangements on materially the
same bona fide terms as offered by a third party. For the avoidance of doubt
such financing arrangements shall include royalty financing and offtake
financing.         (i) Not issue any of the 10,000,000 preferred shares that
form part of the Company’s authorised share capital but have not yet been
issued;         (j) procure that the Company nor any member of the Company’s
Group shall, without the prior written approval of Lender:

 

  (i) issue any loan capital or enter into any commitment with any person with
respect to the issue of any loan capital;         (ii) make any borrowing from
its bankers other than in the ordinary and usual course of business;        
(iii) create or grant any Encumbrance over the whole or any part of the
business, undertaking or assets of the Company or over any shares in the Company
or any member of the Company’s Group, or agree to do so;         (iv) make any
loan (otherwise than by way of deposit with a bank or other institution the
normal business of which includes the acceptance of deposits or in the ordinary
course of business) or grant any credit (other than in the normal course of
trading) or giving any guarantee (other than in the normal course of trading) or
indemnity; or         (v) issue or grant any options or warrants under which the
holder may subscribe for Common Shares (other than in accordance with an
employee incentive share scheme) which have an exercise price which is less than
half the amount of the Conversion Price;

 

  (k) supply the Lender with the financial and other information necessary to
keep the Lender informed about how effectively the Company is performing and in
particular shall supply the Lender with quarterly management accounts of the
Company within 28 days after the end of the month to which they relate, which
shall include a profit and loss account, a balance sheet and a cashflow
statement and such other information as the Lender may reasonably require;

 

12.2 The Company undertakes to the Lender to make all necessary price protection
applications and notifications to the CSE and any other relevant authorities to
ensure that in any circumstances where the Company carries out an equity
fundraising involving the Lender, the price on issue of any Common Shares can be
the same price as the Conversion Price.

 

15

 

 

12.3 The Company undertakes to the Lender that, where any Common Shares are due
to be allotted and issued to the Lender pursuant to this Agreement, whether on a
Conversion Date, Maturity Date, or otherwise, it shall as soon as reasonably
practicable following the Common Shares becoming due:

 

  (a) allot and issue the relevant number of Common Shares to the Lender;      
  (b) make application and issue appropriate instructions for Admission and
Delivery of the relevant number of Common Shares, such Admission and Delivery to
occur as soon as practicable (and, in any event, within five (5) Trading Days);
and         (c) use all reasonable endeavours, including instructing its
transfer agent to effect Delivery hereunder on an expedited basis and giving all
other necessary directions and instructions, to procure Admission and Delivery
of the relevant number of Common Shares in accordance with this clause.

 

12.4 The Company acknowledges that the Lender will incur significant costs, fees
and expenses in reliance on the undertakings clauses 9.3 and 12.1(h).
Accordingly, if the Company or any member of its Group breaches any of those
undertakings, the Company will (without prejudice to any other rights or
remedies that the Lender may have) pay to the Lender an amount equal to all
costs, fees, disbursements and expenses (including in each case any applicable
VAT) which have been or will be incurred by the Lender in connection with its
investigation, evaluation and negotiation of the Proposed Transaction (including
any costs, fees or expenses incurred before this Agreement was signed) (“Break
Fee”).     12.5 Without prejudice to any other rights or remedies that the
Lender may have, the Company acknowledges and agrees that damages alone would
not be an adequate remedy for any breach of the undertakings in this Agreement
and the Lender will be entitled to the remedies of injunction, specific
performance or other equitable relief for any threatened or actual breach of
such undertakings.

 

13 Events of Default

 

13.1 Each of the following events is an Event of Default:

 

  (a) the Company fails duly to perform or comply in any material respect with
any material obligation expressed to be assumed by it in this Agreement or the
Warrant Deed;         (b) all or any substantive part of the Common Shares is
delisted from or ceases to trade on CSE (not to include temporary suspensions of
trading up to a maximum five (5) consecutive Trading Days);

 

16

 



 

  (c) the Company is in material breach of any of the material undertakings,
representations or Warranties set out in this Agreement or the Warrant Deed;    
    (d) any Insolvency Event occurs;         (e) the Company repudiates this
Agreement or the Warrant Deed or makes any public statement evidencing an
intention to repudiate this Agreement or the Warrant Deed;         (f) at any
time any material act, condition or thing required to be done, fulfilled or
performed by the Company in order:

 

  (i) to enable the Company lawfully to enter into, exercise its rights under or
perform the material obligations expressed to be assumed by it in this Agreement
or the Warrant Deed;         (ii) to ensure the performance of the material
obligations expressed to be assumed by the Company in this Agreement, or the
Warrant Deed; or         (iii) to make this Agreement or the Warrant Deed
admissible in evidence in England and Wales,

 

is not done, fulfilled or performed within any time available to ensure
compliance with the same;

 

  (g) at any time it is or becomes unlawful for the Company to perform or comply
with any or all of its material obligations under this Agreement or the Warrant
Deed or any of the material obligations of the Company under this Agreement or
the Warrant Deed are not, or cease to be, legal, valid and binding (unless due
to any action of the Lender or a change in status of the Lender); or         (h)
the occurrence of a Material Adverse Change.

 

13.2 On and at any time after the occurrence of an Event of Default, which is
continuing, the Lender, in its absolute discretion may, by written notice to the
Company, declare all outstanding amounts under the Loan and any interest thereon
to be immediately due and payable, together with any other sums then owed by the
Company to the Lender and, upon that declaration, such sums shall become
immediately due and payable, without further demand or notice of any kind, all
of which are hereby expressly waived by the Company.

 

17

 

 

13.3 For the avoidance of doubt, the conversion of any outstanding amount of the
Loan shall only be deemed completed upon the Company having complied with its
obligations pursuant to clause 12.2.     13.4 Notwithstanding anything else in
this Agreement and other than in relation to clause 13.1(b), no failure by any
member of the Company’s Group to do, fulfil or perform any act, condition or
thing shall constitute the occurrence of an Event of Default unless such
failure, if capable of remedy, has not been remedied within five (5) calendar
days of the earlier of notice of that failure by the Lender to the Company or
the date the Company becomes aware of such failure (the “Cure Period”),
provided, however, that nothing shall derogate from the rights of the Lender in
respect of any other Event of Default which may arise from an earlier Event of
Default which has been remedied during the Cure Period.     13.5 Notwithstanding
anything else in this Agreement, neither the Company nor the Lender shall be
deemed in default nor shall an occurrence of an Event of Default be constituted
with regard to any act, condition or thing required to be done, fulfilled or
performed hereunder if such failure is due to acts of war or terrorism, outbreak
of disease of other comparable event which is beyond the reasonable control of
such person and which disrupts the operation of the financial system in the
United Kingdom, Canada, the United States of America or elsewhere.     14
INDEMNITIES     14.1 The Company shall promptly indemnify the Lender against any
direct loss or reasonable expense which the Lender shall sustain or incur as a
consequence of:

 

  (a) any default in repayment of the Loan or any part thereof or payment of
interest accrued thereon or any other amount payable under this Agreement on the
due date;         (b) the occurrence of any Event of Default; and         (c)
any repayment of the Loan or part thereof being made after the relevant due date
for repayment or for prepayment, as the case may be;

 

including, in any such case, but not limited to, any loss or expense sustained
or incurred in maintaining or funding, the Loan or any part thereof or in
liquidating or re-employing deposits from third parties acquired to effect or
maintain the Loan or part thereof.

 

18

 

 

15 announcements     15.1 The Company hereby undertakes to the Lender that it
will not make any public announcement or statement or communication regarding
this Agreement without the prior written consent of the Lender.

 

16 Costs and expenses

 

The Company shall pay all of its and the Lender’s costs and expenses in relation
to the negotiation, preparation and execution and carrying into effect of this
Agreement.

 

17 Benefit of this Agreement

 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its lawful successors and assigns.

 

18 Assignments and transfers

 

Neither the Company nor the Lender may assign or transfer its rights, benefits
and obligations under this Agreement without prior written approval of the other
Party, which may be withheld in such Party’s discretion, save that the Lender
may assign to a member of its Group.

 

19 Remedies and waivers     19.1 No failure, delay or other relaxation or
indulgence on the part of the Lender or the Company to exercise any power, right
or remedy shall operate as a waiver thereof nor shall any single or partial
exercise or waiver of any power, right or remedy preclude its further exercise
or the exercise of any other power, right or remedy.     19.2 All rights of the
Lender and the Company contained in this Agreement are in addition to all rights
vested or to be vested pursuant to common law or statute.

 

20 Severability

 

Each of the provisions of this Agreement is severable and distinct from the
others and if at any time one or more of such provisions is or becomes invalid,
illegal or unenforceable the validity, legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

21 Notices     21.1 Any notice to be given by any Party hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or by
email (to such email address as may from time to time be notified by the
relevant party) or given by letter sent by first-class registered mail to the
party to receive such notice provided that any party may change its address or
facsimile number for notice by giving to the other party written notice of such
change.

 

19

 

 

21.2 Any notice given under this Clause shall be effective:

 

  (a) if delivered personally, when delivered;         (b) if sent by email (to
the Company FAO Helga Fairhurst to hf@bunkerhillmining.com) and to the Lender
(FAO Tom Hill to tom@hummingbirdresources.co.uk), either (i) on receipt of a
read receipt email from the correct address; (ii) 24 hours from delivery if sent
to the correct email address and no notice of delivery failure is received; or
(iii) on receipt of confirmation of receipt from the recipient; or         (c)
if sent by first-class registered post within the United Kingdom, two Business
Days after posting or if sent from or to any place outside the United Kingdom by
prepaid priority airmail seven Business Days after posting.

 

22 Law and Jurisdiction

 

This Agreement is governed by and shall be construed in accordance with the laws
of England and Wales and the parties submit to the non-exclusive jurisdiction of
the English courts to settle any disputes which may arise out of or in
connection with this Agreement.

 

23 Counterparts and delivery

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and which together shall constitute one and
the same agreement.

 

24 third party rights

 

A person who is not a party to this Agreement has no right under the Contract
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefits of this
Agreement.

 

20

 



 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date written at the beginning of this Agreement.

 

Signed for and on behalf of       BUNKER HILL MINING CORPORATION /s/ Jennifer
Boyle



by its duly authorised representative

Director  

Jennifer Boyle

Print name

 

Signed for and on behalf of      

HUMMINGBIRD RESOURCES PLC by its



/s/ Thomas Hill duly authorised representative

Director

Thomas Hill

Print name



 

21

 

 

SCHEDULE 1

 

SHARE CAPITAL

 

Issued share capital (Common Shares): 33,013,715 Issued share capital (Preferred
Shares) Nil Other rights over shares or securities in the Company

6,634,955 (Warrants)

2,871 ,000 (Options)

 

22

 

 

SCHEDULE 2

 

WARRANTIES

 

1 Due Diligence Queries     1.1 All statements of fact contained in the
Company’s written responses to the due diligence queries provided by the Lender
to the Company dated 12 June 2018 were when given true and accurate in all
material respects and were not misleading in any material respect and all
expressions of belief, opinion, intention and expectation contained in such
answers were fair and honestly held at the time made and had been made after
reasonable enquiry.     1.2 The title opinions dated 12 November 2017 and 13
December 2017 relating to certain of the Material Licences provided by the
Company to the Lender remain true and accurate in all material respects and not
misleading in any material respect.     2 Capacity and Compliance with Law and
Regulation and issue of Common Shares     2.1 The details set out in Schedule 1
relating to the Company’s share capital are true and accurate.     2.2 The
trading of the Common Shares on CSE has not ceased or been suspended, the
Company has not received any notice threatening the continued trading of the
Common Shares on CSE and the Company is not aware of any event which might
reasonably be expected to cause such cessation or suspension.     2.3 This
Agreement constitutes a legally binding and enforceable obligation of the
Company. The Company has all necessary corporate power under its Constitution to
enter into this Agreement and there are no consents, authorisations, approvals
or licences required by the Company (including, without limitation, any sanction
or consent of the shareholders of the Company or any class of them) for the
Company to enter into and comply with its obligations under this Agreement.    
2.4 The execution and delivery of this Agreement and the performance of its
terms by the Company do not conflict with the Company’s Constitution, any
Applicable Laws or any material agreements, obligations or commitments binding
upon it.     2.5 Any Common Shares to be issued under this Agreement will be
allotted and issued as fully paid and free from all Encumbrances whatsoever
(other than those created or arising from the actions of the Investor) and will
rank pari passu in all respects with the existing issued Common Shares including
the right to receive dividends or other distributions declared, made or paid
after the date of issuance (unless the market price of such Common Shares at the
date of issuance is quoted “ex dividend”).

 

23

 

 

2.6 Each member of the Company’s Group has complied in all material respects
with all Applicable Laws and has obtained and is in material compliance with the
terms and conditions of all material licences, permits, leases, concessions,
permissions, authorisations and consents necessary for the carrying on of its
business for the time being, all of which are in full force and effect, and the
Company is not aware of any material breach of them and there are no
circumstances which may prejudice the continuation of them or which indicate
that any of them may be revoked or terminated or not renewed, in whole or in
part, in the ordinary course of events.     2.7 The Company has made all
announcements required to be made by it to the market under the CSA Trading
Rules, including all announcements of information that is material for investors
to make an informed decision on their investment in the Company, and all
statements of fact in such announcements made by the Company (including, without
limitation, all resource, reserve and/or drilling updates and all announcements
of resources, reserves and/or drilling results) were when made true, accurate
and not misleading in all material respects. Each expression of opinion or
intention or expectation in each such announcement was made on reasonable
grounds after reasonable enquiry and was truly and honestly held by the Company
at the time it was made and was fairly based. There was no other fact known that
was omitted from disclosure in any such announcement which, by such omission,
made any such statement or expression in any such announcement misleading (by
itself or in its context) in any material respect.     2.8 No event has occurred
and is subsisting or, to the knowledge of the Company, is about to occur which
constitutes or would constitute a material default by any member of the
Company’s Group, or result in the acceleration by reason of default of any
material obligation of any member of the Company’s Group, under any agreement,
undertaking, instrument or arrangement to which any member of the Company’s
Group is a party or by which any of them or any of their respective interests,
properties, revenues and assets are bound which would in any such case have a
material adverse effect on the business, assets, prospects or condition of any
member of the Company’s Group.     2.9 Save as disclosed by the Company in the
Accounts, or on the Company’s website or via SEDAR, there are in force no
options or other agreements which require or may require, or confer any right to
require, the issue of any shares or other securities of any member of the
Company’s Group now or at any time after the date of this Agreement. None of the
owners or holders of any of the share capital of the Company has any rights, in
his capacity as such, in relation to the Company’s Group other than as set out
in the Constitution.

 

24

 

 

3 The Accounts     3.1 The Accounts have been prepared in accordance with the
Accounting Standards and all Applicable Laws, give a true and fair view of the
assets and liabilities and state of affairs of the Company’s Group as at the end
of each of the financial periods to which they relate and of the cash flow and
profit and loss for each such period and either make proper provision for or,
where appropriate, include a note in accordance with good accounting practice in
respect of all material liabilities and capital commitments of the Company’s
Group, whether actual, deferred, contingent or disputed.     3.2 Since the date
of the last set of Accounts, the Company’s Group has carried on its business in
the ordinary and usual course and there has been no Material Adverse Change.    
3.3 The total current liabilities of the Company (not including its obligations
to make payments under the EPA Agreement and under the Bunker Hill Mining Lease
with Option to Purchase dated 1 November 2017) are less than US$500,000.     4
Contracts     4.1 No member of the Company’s Group is a party to any contract or
obligation that is onerous or unusual or not on an arm’s length basis, which has
not been fairly disclosed via a regulatory information service or in the
financial statements of the Company and which is of material importance to the
business of the Company’s Group.     4.2 To the Company’s knowledge, there are
no grounds for the invalidity or rescission, avoidance or repudiation of any
agreement or transaction to which any member of the Company’s Group is a party
and no member of the Company’s Group has received any notice of any intention to
terminate any such agreement or to repudiate or disclaim any such transaction,
and which in each case is of material importance to the business of the
Company’s Group.

 

25

 

 

5 Litigation       Save as disclosed in the Accounts or via a regulatory
information service no member of the Company’s Group is engaged in any material
litigation, arbitration, prosecution or other legal proceedings or subject to
official investigation or enquiry, and, to the knowledge the Company no material
litigation, arbitration, prosecution or other proceedings, investigation or
enquiry is pending or threatened against any member of the Company’s Group and
no circumstances that are likely to give rise to any such litigation,
arbitration, prosecution or other proceedings, investigations or enquiry exist,
which in any of the foregoing cases, either individually or collectively would
reasonably be expected to constitute a Material Adverse Change.     6
Insolvency, winding-up, etc.       No Insolvency Event has occurred in relation
to any Group Company.     7 Indebtedness       No outstanding material
indebtedness of any member of the Company’s Group has become repayable before
its stated maturity, nor has any security in respect of such indebtedness become
enforceable by reason of default by any member of the Company’s Group and, to
the knowledge of the Company, no event has occurred which, or circumstances
arisen such that, with the lapse of time and/or the fulfilment of any condition
and/or the giving of notice and/or the making of a determination and/or other
formality, may result in any such indebtedness becoming so repayable or any such
security becoming enforceable, and no person to whom any indebtedness of any
member of the Company’s Group which is repayable on demand is owed has demanded
or threatened to demand repayment of, or to take any steps to enforce any
security for, the same.     8 Intellectual Property       No Group Company is
materially dependent on any patent rights, know-how, trademarks, service marks,
trade names, designs, design rights, copyrights or other similar rights which it
does not own or have the right to use.     9 Assets       Each member of the
Company’s Group has good and marketable title to all of its fixed assets
(including real estate properties) which are material to its business, to the
extent that the concept of good and marketable title can reasonably be applied
to certain of such assets, having regard to their specific nature, and no
Encumbrances exist over any Group Company’s assets, save for any assets held on
lease, hire purchase or any similar financing arrangements.

 

26

 

 

10 Material Licences and Environmental Matters     10.1 The Company’s Group has
all material leases, tenancies, licences, concessions, permits, authorisations,
consents or similar agreements or permissions (including options thereover)
required by the Company’s Group to carry on its business as such business
(including the Bunker Hill Mining Lease with Option to Purchase dated 1 November
2017 and the EPA Agreement) and as such leases, tenancies, licences,
concessions, permits, authorisations, consents or similar agreements or
permissions (including options thereover) may be constituted are for the time
being comprised (the “Material Licences”).     10.2 Except where it would not
result in a Material Adverse Change, without prejudice to the generality of
paragraph 10.1 above:

 

  (a) the Material Licences are valid and subsisting, the title to each Material
Licence and all interest therein is vested in a member of the Company’s Group
and all prior transfers or assignments of the Material Licences and all
interests therein were valid and enforceable in accordance with their terms and
duly registered with, and (if required under the terms thereof or otherwise by
Applicable Laws) approved by, the appropriate authorities, or application for
any such approval (if required under the terms thereof or otherwise by
Applicable Laws) has been duly made and no member of the Company’s Group is
aware of any reason such application may be denied;         (b) all of the
relevant original documents of title in relation to the Material Licences are in
the possession or under the control of or accessible by the relevant member of
the Company’s Group and are validly executed by such member of the Company’s
Group or predecessors in title to such member of the Company’s Group and the
relevant granting authority, are enforceable in accordance with their terms and
are duly registered with the appropriate authorities;         (c) the relevant
member of the Company’s Group has all necessary rights pursuant to the Material
Licences to carry out all the exploration, development or, where relevant,
production operations currently carried on by or on behalf of the Company’s
Group in the area the subject of the Material Licences;         (d) the
Company’s Group has, or has the benefit of, all necessary rights, easements,
interests, covenants (restrictive or positive), conditions, restrictions,
exceptions, reservation conditions and other encumbrances necessary in order to
enable it to exercise its rights arising from the Material Licences in the
manner in which they are currently, exercised;

 

27

 

 

  (e) the Company’s Group has observed all material covenants, restrictions,
notices or other obligations in respect of the Material Licences; and        
(f) all operations carried out by the Company’s Group on the area the subject of
the Material Licences have been materially in accordance with the terms of the
Material Licences and all applicable legislation and regulations and any orders,
consents or permissions made or given thereunder.

 

10.3 Each member of the Company’s Group is and always has been in compliance in
all material respects with all applicable Environmental Laws and has obtained
and complied in all material respects with the terms and conditions of, all
material environmental permits and licences and other authorisations required in
relation to the operations of its business, and, to the knowledge of the
Company, there are in relation to each member of the Company’s Group, no past or
present events, conditions, circumstances, activities, practices or incidents
which materially interfere with or prevent compliance with or which give rise to
any material liability under Environmental Laws or otherwise form the basis of
any claim, action, suit, proceedings, hearing or investigations relating to the
environment or any breach of Environmental Laws, which would result in a
Material Adverse Change, nor has any member of the Company’s Group been notified
of any such liability or breach.     10.4 For the purposes of paragraph 10.3,
“Environmental Laws” shall mean all laws, regulations, directives, statutes,
subordinate legislation, common law and other national and local laws, all
judgments, orders, instructions or awards of any court or competent authority
and all codes of practice and guidance notes to the extent enforceable and
legally binding on the Company which have as a purpose or effect the protection
of the Environment but excluding for the avoidance of doubt any of the above
which regulate land use under the town and planning regime.     10.5 For the
purposes of paragraph 10.3 “Environment” shall mean any and all living organisms
(including man) and the ecosystems of which they form part and the media of air,
water and land.

 

28

 

 

